


110 HR 7031 IH: To designate a portion of the Rappahannock River in the

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7031
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Wittman of
			 Virginia (for himself, Mr.
			 Boucher, Mr. Cantor,
			 Mr. Tom Davis of Virginia,
			 Mrs. Drake,
			 Mr. Forbes,
			 Mr. Goode,
			 Mr. Goodlatte,
			 Mr. Scott of Virginia,
			 Mr. Wolf, and
			 Mr. Moran of Virginia) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To designate a portion of the Rappahannock River in the
		  State of Virginia as the John W. Warner Rapids.
	
	
		1.John W. Warner Rapids,
			 Fredricksburg, Virginia
			(a)DesignationThe portion of the Rappahannock River
			 comprised of the manmade rapids located at the site of the former Embry Dam in
			 Fredricksburg, Virginia, and centered at the coordinates of N. 38.32180
			 latitude, W. 077.49049 longitude, shall be known and designated as the
			 John W. Warner Rapids.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the portion of the
			 Rappahannock River referred to in subsection (a) shall be deemed to be a
			 reference to the John W. Warner Rapids.
			
